                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 WALTER E. CRAIG,
                        Plaintiff,                        CIVIL ACTION FILE
 vs.                                                      NO. 1:17-cv-05112-CAP
 TIMOTHY O. HORNE,
 Acting Administrator, General
 Services Administration,
                        Defendant .

                                      JUDGMENT

       This action having come before the court, Charles A. Pannell, Jr., Senior United States

District Judge, for consideration of the Report and Recommendation of Magistrate Judge Justin

S. Anand, recommending granting defendant=s Motion for Summary Judgment, and the court

having approved and adopted said report and recommendation as the order of this court, it is

       Ordered and Adjudged that the plaintiff take nothing; that the defendant recover its

costs of this action, and the action be, and the same hereby, is dismissed.

       Dated at Atlanta, Georgia, this 17th day of June, 2020.



                                                             JAMES N. HATTEN
                                                             CLERK OF COURT

                                                       By: s/ Traci Clements-Campbell
                                                                   Deputy Clerk
Prepared, Filed, and Entered
in the Clerk's Office
     June 17, 2020
James N. Hatten
Clerk of Court

By: s/ Traci Clements-Campbell
        Deputy Clerk
